Citation Nr: 0842873	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-03 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral hand disability.       

2.  Entitlement to service connection for sleep apnea.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from December 1987 to 
July 2000, including service in the Southwest Asia Theater of 
operations during the Persian Gulf War.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Anchorage, Alaska.  

In the November 2005 rating action, the RO denied a claim of 
entitlement to service connection for bilateral carpal tunnel 
syndrome, also claimed as bilateral hand and arm disability, 
on a direct basis.  However, the Board observes that the 
veteran's original claim pertinent to his hands was 
characterized as entitlement to service connection for a 
bilateral hand disability, and the claim was denied in an 
August 2002 rating action.  The veteran was provided notice 
of the decision and his appellate rights.  He did not appeal.  
Therefore, the August 2002 rating action became final based 
on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2008).  Once a decision becomes final, 
new and material evidence is required to reopen the claim 
which was denied.  38 U.S.C.A. § 5108.  In July 2004, the 
veteran filed an application to reopen his claim for service 
connection for a bilateral hand disability.  Accordingly, the 
Board must determine whether new and material evidence has 
been submitted since the August 2002 rating action, and as 
such, the issue on appeal has been characterized as set forth 
on the title page of this decision.                     

Additionally, the Board observes that in the November 2005 
rating action, the RO also denied the claim of entitlement to 
service connection for sleep apnea on the basis that the 
evidence was insufficient to reopen the claim which had been 
previously denied.  In this regard, the veteran's original 
claim for service connection for sleep apnea was denied in a 
November 2001 rating action.  By an August 2002 rating 
action, the RO continued to deny the claim for service 
connection for sleep apnea.  In a June 2003 rating action, 
the veteran's application to reopen the claim of service 
connection for sleep apnea was denied.  As stated above, by a 
November 2005 rating action, the RO once again denied the 
claim for service connection for sleep apnea on the basis 
that the evidence was insufficient to reopen the claim which 
had been previously denied.  The veteran filed a notice of 
disagreement (NOD) in December 2005 and a statement of the 
case was issued in December 2006.  In February 2007, the 
veteran filed a substantive appeal.     

In light of the above, the RO has characterized the issue on 
appeal as whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for sleep apnea.  However, the Board observes that 
after the RO's denial of the veteran's original claim for 
service connection for sleep apnea in the November 2001 
rating action, the veteran submitted a statement in May 2002 
in which he discussed medical evidence that he had submitted 
which he contended supported his service connection claim.  
Thus, the Board construes the May 2002 statement from the 
veteran as a timely NOD to the November 2001 rating action.  
As such, the November 2001 rating action has not become final 
and the claim for service connection for sleep apnea has 
remained open since the November 2001 rating decision.  Given 
that the aforementioned claim has remained open, the issue on 
appeal is one of service connection, not whether a more 
recent claim is supported by evidence sufficient to reopen 
the claim.  38 C.F.R. § 20.1105 (2008).  Accordingly, the 
Board has recharacterized the issue on appeal as set forth on 
the title page of this decision.       

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2008.  During the 
hearing, he submitted duplicate copies of VA and private 
medical treatment records, and waived additional RO 
consideration of this evidence.  38 C.F.R. § 20.1394(c).  A 
copy of the transcript of that hearing is of record.  

The underlying issue of entitlement to service connection for 
a bilateral hand disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2002 rating action, the RO denied 
entitlement to service connection for a bilateral hand 
disability.  The veteran was provided notice of the decision 
and his appellate rights.  He did not appeal.     

2.  In July 2004, the veteran filed an application to reopen 
his claim.  

3.  Additional evidence received since the August 2002 rating 
action was not previously considered and it relates to an 
unestablished fact necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of 
substantiating the claim.   

4.  It is at least as likely as not that the veteran's sleep 
apnea began during active service.    


CONCLUSIONS OF LAW

1.  The August 2002 rating action, which denied entitlement 
to service connection for a bilateral hand disability, is 
final.  38 U.S.C.A. § 7105 (West 2002).          

2.  The evidence received since the August 2002 rating action 
is new and material, and the claim of entitlement to service 
connection for a bilateral hand disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2008).      

3.  Sleep apnea was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303 
(2008).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Claim

The Board has considered the veteran's claim to reopen based 
on new and material evidence with respect to the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. 
seq. (West 2002 & Supp. 2007).  Given the favorable outcome 
as noted below, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  In such instances, a 
grant of service connection is warranted only when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d).

The veteran's original claim of entitlement to service 
connection for a bilateral hand disability was denied by the 
RO in an August 2002 rating action.  The RO reported that the 
veteran's service medical records were negative for any 
findings of a chronic bilateral hand disability, and that 
there was no post-service evidence of a bilateral hand 
disability.  The veteran was provided notice of the decision 
and his appellate rights but did not subsequently file a 
timely appeal.  Therefore, the August 2002 rating action 
became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the August 2002 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  
New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The evidence of record at the time of the August 2002 rating 
action consisted of the veteran's service medical records, 
lay statements from the veteran and his supervisor, dated in 
November 2000, a fee basis VA examination report, dated in 
November 2000, and VA Medical Center (VAMC) outpatient 
treatment records, dated in July 2001.    

The veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty, shows that he served in the 
United States Air Force from December 1987 to July 2000.  The 
veteran's Military Occupational Specialty (MOS) was as an 
aerospace propulsion craftsman and he worked with or around 
jet engines.  

The veteran's service medical records are negative for any 
complaints or findings of a disability of either hand or 
wrist, to include carpal tunnel syndrome.  

In a statement from the veteran, received by the RO in 
November 2000, the veteran stated that upon his return to the 
United States from the Persian Gulf, he developed numerous 
physical problems, including joint problems.  He indicated 
that due to his joint problems, he could not work with his 
hands over his head because they would go numb, and he had 
trouble turning his wrists.  According to the veteran, he did 
not tell his superiors about his problems because he did not 
want to be discharged for being unable to do his job.  

In a lay statement from R.F.P. (initials used to protect 
privacy), received by the RO in November 2000, Mr. P. stated 
that he had been the veteran's supervisor, friend, and 
hunting-fishing companion for over eight years.  According to 
Mr. P., the veteran had complaints of problems with his 
wrists and hands.  

In November 2000, a fee basis VA examination was conducted by 
a private physician, K.R.P., M.D.  In the examination report, 
Dr. P. stated that according to the veteran, he had a stiff 
neck and problems with his joints and left forearm, which 
tended to get numb.  The veteran also had complaints of aches 
in the left shoulder joint, with a sharp jolting pain 
occasionally in the trapezius musculature, which sometimes 
went into the left hand.  The physical examination showed 
that the veteran had sore neck musculature, bilaterally, as 
well as into the trapezius muscles superiorly and laterally 
on both sides.  The veteran complained of numbness of the 
hands; however, he did not show Tinel or Phalen sign at that 
time.  Strength was 5/5 bilaterally in the upper extremities, 
both distally and proximally.  He had normal tonus and muscle 
bulk in all areas, and there was no evidence of wasting.  The 
veteran's sensory was intact to pin, touch, vibration and 
position sensation in the upper extremities.  In regard to a 
diagnostic impression, Dr. P. stated that the veteran had 
degenerative changes in his neck (cervical spine).  Dr. P. 
further indicated that the "on and off numbness" in the 
veteran's hands may be on the basis of carpel tunnel syndrome 
or ulnar compromise at the elbow.  According to Dr. P., the 
problems in the veteran's neck may very well be on the basis 
of degenerative changes in the neck.  

Following the physical examination, Dr. P. recommended that 
the veteran undergo motor nerve conduction tests.  
Accordingly, later in November 2000, the veteran underwent 
such a study, which was interpreted as showing mild 
compressive neuropathies.        

VAMC outpatient treatment record show that in July 2001, the 
veteran had x-rays taken of his hands.  The x-rays were 
reported to be negative.  Specifically, it was noted that 
there was no radiographic evidence of rheumatoid arthritis.  

By a November 2001 rating action, the RO granted service 
connection for neck pain with headaches, and tingling and 
numbness of the upper extremities.   

Evidence received subsequent to the August 2002 rating action 
consists of a fee basis VA examination report, dated in April 
2003, private medical records from Dr. K.R.P., dated from 
April to July 2004, and hearing testimony.   

In April 2003, a fee basis VA examination was conducted by a 
private physician, H.S.M., M.D.  At that time, Dr. M. stated 
that the veteran had complaints of chronic neck pain with 
pain radiating into the upper extremities.  He also 
complained of intermittent paraesithesias in his fingers of 
both hands and occasionally, his hands would "go asleep."  
The physical examination showed that muscle strength was 5/5 
in the upper extremities.  Reflexes were trace to 1+ in the 
upper extremities.  Sensation was intact and Tinel sign was 
negative.  Handgrips were 5/5.  Following the physical 
examination, the pertinent diagnoses were history of 
degenerative disc disease of the cervical spine, with 
radicular symptoms, and history of ulnar and median 
compressive neuropathies of the left arm.    

Private medical records from Dr. K.R.P., dated from April to 
July 2004, show that in April 2004, the veteran underwent 
motor nerve conduction tests.  The tests were interpreted as 
showing bilateral carpal tunnel syndrome, right greater than 
left.  In addition, slight ulnar slowing at the elbows was 
also present.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2008.  At that time, he 
testified that his MOS during service was as a jet engine 
mechanic which involved the constant use of his arms and 
hands, and twisting his elbows and wrists.  He stated that 
over a period of time, he developed nerve damage in his arms 
and hands.  The veteran reported that after his discharge, he 
worked at an airline for two weeks, but that he had to quit 
because he could not perform the job due to his bilateral arm 
and hand pain.  According to the veteran, he eventually found 
employment at an automobile parts store.    

The Board has reviewed the evidence since the rating decision 
in August 2002 and has determined that the private medical 
records from Dr. K.R.P., dated in April 2004, are new and 
material.  The evidence is new and material because it was 
not of record at the time of the rating decision in August 
2002 and because it is probative of the issue of whether the 
veteran currently suffers from a bilateral hand disability, 
the absence of which was the basis for the previous denial of 
the claim.  The additional evidence shows that the veteran 
has bilateral carpal tunnel syndrome, which was not 
previously shown, which relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
a bilateral hand disability, that is, evidence of current 
disability, and presents a reasonable possibility of 
substantiating the claim.  Accordingly, the claim for service 
connection for a bilateral hand disability is reopened.


II.  Service Connection Claim

A.  VCAA

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for sleep 
apnea.  Therefore, no further development is needed with 
regard to the veteran's appeal.        




B.  Factual Background

As previously stated, the veteran's DD Form 214 shows that he 
served in the United States Air Force from December 1987 to 
July 2000.  The veteran received an honorable discharge.  The 
narrative reason for his separation was weight control 
failure.  

The veteran's service medical records are negative for any 
findings of sleep apnea.  However, the records include a 
Report of Medical Assessment, dated in March 2000.  In the 
report, the veteran stated that he had sleep problems.  In 
addition, in June 2000, prior to the veteran's discharge, he 
filed a claim of entitlement to service connection for 
sleeping problems.   

In November 2000, the veteran submitted a statement in which 
he noted that after his return to the United States from the 
Persian Gulf, he developed numerous problems, including 
weight gain and sleep problems.  In support of his claim, he 
submitted a lay statement from his wife, in which she stated 
that soon after his arrival back in the United States, he had 
a hard time controlling his weight.  She also noted that he 
had problems falling asleep.  

In connection with a November 2000 VA examination, the 
veteran underwent an overnight polysomnography for diagnostic 
evaluation of possible sleep apnea syndrome.  In the 
polysomnography report, it was noted that the veteran had a 
history of snoring and was obese.  Following the 
polysomnography, the veteran was diagnosed with severe 
obstructive sleep apnea-hypopnea syndrome; significant oxygen 
desaturations secondary to the sleep apnea; and morbid 
obesity.  It was recommended that the veteran undergo a 
titration sleep study with a nasal continuous positive airway 
pressure (CPAP) machine to determine the optimum pressure 
settings for treatment of obstructive sleep apnea syndrome.         

In a VA polysomnogram report, dated in November 2001, T.M., 
M.D. stated that the veteran had been referred for nasal CPAP 
titration.  Dr. M. indicated that following the veteran's 
overnight polysomnography, the diagnoses were severe 
obstructive sleep apnea-hypopnea syndrome; effective 
treatment of apnea/hypopneas and associated oxygen 
desaturations with CPAP at 8 cm H20 pressure; and morbid 
obesity.  

In an October 2002 lay statement from the veteran's wife, she 
stated that soon after the veteran returned from the Persian 
Gulf, she noticed that he was snoring loudly.  She indicated 
that the snoring worsened to the point where they could not 
sleep in the same room.  According to the veteran's wife, 
about six years ago, the veteran would stop breathing in the 
night and he would wake himself up to catch his breath.  She 
noted that because of his sleep problems, he was tired all of 
the time.   

In April 2003, a fee basis VA examination was conducted by a 
private physician, Dr. H.S.M.  At that time, the veteran 
stated that since his return from the Persian Gulf, he had 
gained seven to ten pounds a year, and currently weighed in 
excess of 300 pounds.  The veteran indicated that he had been 
diagnosed with sleep apnea and used a CPAP machine which made 
him feel somewhat better.  Following the physical 
examination, the pertinent diagnosis was morbid obesity with 
sleep apnea.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2008.  At that time, he 
testified that during service, he started snoring at night 
and his wife would wake him up to tell him to roll over on 
his side.  The veteran stated that the snoring worsened and 
that there were times when he stopped breathing in the middle 
of the night.  He indicated that he was losing sleep and was 
tired all of the time.  According to the veteran, he sought 
medical treatment and was subsequently diagnosed with sleep 
apnea.  He further indicated that the VA issued him a CPAP 
machine, which regulated his breathing while he was sleeping.    

C.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

In the instant case, the veteran contends that after his 
return from the Persian Gulf, he developed sleeping problems.  
He reports that the problems worsened and that he would stop 
breathing in the middle of the night.  According to the 
veteran, within months of his discharge, he was diagnosed 
with sleep apnea.  He maintains that his currently diagnosed 
sleep apnea began during or as the result of his period of 
active service.        

The veteran is competent to describe the symptoms that he 
experienced both during and after service.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  Thus, in regard to his 
statements that he experienced sleeping problems both during 
and after his discharge, the evidence of record supports his 
contentions.  Although the veteran's service medical records 
are negative for a diagnosis of sleep apnea, the records do 
show that in March 2000, prior to the veteran's discharge 
from service, he noted that he was having sleeping problems.  
In addition, in June 2000, just one month prior to his 
discharge, he filed a claim for service connection for 
sleeping problems.  Moreover, in November 2000, within four 
months of his discharge, due to continuing sleeping problems, 
he underwent an overnight polysomnography and was diagnosed 
with severe obstructive sleep apnea-hypopnea syndrome.  
Considering the short period of time between the veteran's 
discharge in July 2000 and his initial diagnosis of sleep 
apnea in November 2000, and the complaint of sleep 
disturbance while he was on active duty, along with the lay 
evidence of same,  it follows that more likely than not, his 
sleep apnea began during his period of active service.  The 
veteran's sleeping problems were documented prior to his 
discharge and he has provided a history of this problem ever 
since service, thus providing continuity of related 
symptomatology.  38 C.F.R. § 3.303(b).   

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 
5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In light of the above evidence, the Board finds that there is 
sufficient evidence to show evidence of current disability 
and a relationship of such disability to service.  See 
Hampton v. Gober, 10 Vet. App. 481, 482 (1997).  The evidence 
of record establishes a continuity of symptomatology after 
service as required by 38 C.F.R. § 3.303(b), and, 
accordingly, the Board finds that the evidence for and 
against the veteran's claim for service connection for sleep 
apnea is in a state of relative equipoise.  See Gilbert, 1 
Vet. App. at 55.  With reasonable doubt resolved in the 
veteran's favor, service connection for sleep apnea is 
warranted.


ORDER

New and material evidence has been received to reopen a claim 
of service connection for a bilateral hand disability; the 
appeal of this issue is granted to this extent only.

Service connection for sleep apnea is granted.   



REMAND

As the Board has reopened the veteran's claim for service 
connection for a bilateral hand disability, this claim must 
be remanded to comply with the due process requirements of 
law.  Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  Before 
reajudicating this claim on a de novo basis, the RO must 
ensure full compliance with VCAA's duties to notify and 
assist.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).

Thereafter, after obtaining any additional relevant evidence 
that may be available, the veteran must be afforded a VA 
neurological examination to determine if he currently has a 
disability related to his hands, characterized as a bilateral 
hand and arm disability, other than service-connected 
tingling and numbness of the upper extremities associated 
with degenerative joint disease of the cervical spine, to 
include bilateral carpal tunnel syndrome.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be contacted in 
writing and, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008), he 
must be notified of the information and 
evidence needed to substantiate his claim 
for service connection for a bilateral 
hand and arm disability, other than 
tingling and numbness of the upper 
extremities due to service-connected 
arthritis of the cervical spine, to 
include carpal tunnel syndrome.  He must 
also be notified of what portion of that 
evidence VA will secure, and what portion 
he himself must submit.  The veteran must 
also be advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  If requested, VA will 
assist him in obtaining medical records of 
treatment from VA or nonVA (e.g., private) 
medical professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and written 
authorization.

Depending upon the veteran's response, any 
and all assistance due him must then be 
provided by VA.   

2.  The RO must obtain any additional 
relevant evidence that is not in the 
claims file, to include any private and VA 
treatment records that may be available 
relating to any disability of the upper 
extremities, to include carpal tunnel 
syndrome.   

3.  After any additional evidence has been 
obtained, the RO should schedule the 
veteran for a VA neurological examination 
to determine the nature and etiology of 
any bilateral hand and arm disability, to 
include carpal tunnel syndrome that is 
present.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
specifically review the November 2000 fee 
basis VA examination report in which Dr. 
K.R.P. stated that the "on and off 
numbness" in the veteran's hands may be 
on the basis of carpal tunnel syndrome or 
ulnar compromise at the elbow.  All 
necessary special studies or tests are to 
be accomplished, to include x-rays, if 
deemed necessary by the examiner.  

Following a review of all of the relevant 
evidence in the claims file, the examiner 
is requested to answer the following 
questions:

The veteran is already service-
connected for arthritis of the cervical 
spine with tingling and numbness of the 
upper extremities.  Does he have an 
additional bilateral hand and/or arm 
disability, to include bilateral carpal 
tunnel syndrome?  

If so, is it at least as likely as not 
(a 50 percent or higher degree of 
probability) that any currently 
diagnosed disability of either hand or 
arm, to include carpal tunnel syndrome, 
began during service or is otherwise 
related to the veteran's period of 
active duty, to specifically include 
his duties as a mechanic?     

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he should so indicate.

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review and adjudicate the issue of 
service connection for a bilateral hand 
and arm disability, other than tingling 
and numbness of the upper extremities due 
to service-connected arthritis of the 
cervical spine, to include bilateral 
carpal tunnel syndrome.  If such action 
does not grant the benefit claimed, the RO 
should provide the veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
this Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
R. F. WILLLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


